DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 2, 9-13, 20-26, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2001/0039224 A1; hereinafter “Lim) in view of Machine Design (Machine Design, An Integrated Approach, Third Edition, Robert L. Norton, Prentice Hall, published 2006; hereinafter “Machine”), Chetta et al. (US 6,587,741 B1; previously cited; hereinafter “Chetta”) and Tokuyama et al. (US 2011/0130233 A1; newly cited; hereinafter “Tokuyama”).
	Lim discloses a bicycle hub assembly comprising: a sprocket support body (comprised of 17 and 70) including at least ten external spline teeth (outer section 53 includes 20 spline teeth 61 as shown in Figs. 4 and 5) configured to engage with a bicycle rear sprocket assembly (21-27), a base support (axially-extending surfaces of 17) from which the at least ten external spline teeth radially outwardly extend (Fig. 6), and a larger-diameter part 56 extending radially outwardly from the base support (Fig. 6), each of the at least ten external spline teeth having an external-spline driving surface and an external-spline non-driving surface (the two surfaces of each tooth is shown in Figs. 4-5; note that teeth having a driving surface and a non-driving surface is inherent in a freewheel 15 that engages in one direction and freely spins in the opposite direction), wherein at least two external spline teeth of the plurality of external spline teeth being circumferentially arranged at a first external pitch angle with respect to a rotational center axis of the bicycle hub assembly (Figs. 4 and 5), the at least ten external spline teeth have an external-spline major diameter (Figs. 10 and 11), the sprocket support body includes a smaller-diameter part (unlabeled smaller diameter part of 17 from which spline teeth 61 extend) upon which the at least ten external spline teeth are provided (Fig. 6), the larger-diameter part at 56 having an outer diameter larger than the external-spline major diameter (Figs. 5 and 6), further comprising: a lock ring 34 having a lock flange 34, wherein the larger-diameter part and the lock flange of the 81 of 70 extending radially outwardly from the base support, and the larger-diameter part is provided between the at least ten external spline teeth and the flange in an axial direction with respect to a rotational axis of the bicycle hub assembly (Fig. 6), wherein the at least ten external spline teeth have an external-spline major diameter, the larger-diameter part has an outer diameter larger than the external-spline major diameter (Fig. 6), wherein the at least ten external spline teeth have an external-spline major diameter (evident from Figs. 9-11), the plurality of external spline teeth extends in an axial direction with respect to the rotational center axis with keeping the external-spline major diameter constant (evident from Figs. 10 and 11 that spline teeth 61 have a constant major diameter), and the external-spline driving surface includes a radially innermost edge (unlabeled, but shown in Figs. 10 and 11), and a radial length defined from the radially outermost edge to the radially innermost edge (evident from Figs. 10 and 11), and the external-spline driving surface of each of the at least ten external spline teeth extends linearly from the radially innermost edge to the radially outermost edge when viewed along the rotational center axis (Figs. 10 and 11).
	Lim fails to expressly disclose the first external pitch angle ranging from 12 degrees to 15 degrees.  Instead, the embodiment shown in Figs. 4 and 5 of Lim teaches a first external pitch angle of 18 degrees (360 degrees divided by 20 teeth).
	Machine, in page 532, expressly teaches “Standard splines can have from 6 to 50 teeth” for a splined coupling used to transmit torque.  Machine, in page 533, further teaches “many teeth are available to share the load to some degree” and that in actual practice “only 25% of the teeth are actually sharing the load at any one time”.

	Although Lim further discloses each of the at least ten external spline teeth having an external-spline surface (unlabeled, but shown clearly in Figs. 10 and 11) to receive a driving rotational force from a bicycle sprocket assembly, the external-spline driving surface having a first external-spline-surface angle defined between the external-spline driving surface and a first radial line extending from the rotational center axis of the bicycle hub assembly to a radially outermost edge of the external-spline driving surface, and the first external-spline-surface angle appears to range from 0 degrees to 10 degrees as shown in Figs. 10 and 11, Lim fails to expressly disclose the exact angle.
	Chetta, however, in lines 47-65 of col. 1, teaches that the external-spline-surface angle (i.e., “pressure angle”) is a result-effective variable in the design of spline teeth.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the first external-spline-surface angle to be in the range of 0 degrees to 10 degrees so as to allow the spline teeth to effectively transmit torque when desired during the intended use of the bicycle hub assembly.  It is further noted that paragraph [0123] of Applicant’s specification makes it clear that this claimed range for the angle is not critical for the practice of Applicant’s invention.
Lim fails to disclose its sprocket support body including an internally threaded part provided on an inner periphery of the smaller diameter part of the sprocket support body. 62 provided on a periphery of the smaller diameter part of the sprocket support body for engaging the lock ring 34.
	Tokuyama, however, teaches a bicycle hub assembly comprising a sprocket support body 34 with an internally threaded part 84 provided on an inner periphery of a smaller diameter part 60 of the sprocket support body for engaging a lock ring 52 to retain the sprockets to the sprocket support body (Fig. 5; paragraph [0029]).
	It would have been obvious to one having ordinary skill in the art to have modified the smaller diameter part of the sprocket support body of the bicycle hub assembly of Lim by substituting its externally threaded part for an internally threaded part, such as taught by Tokuyama, as a well-known alternative fastening arrangement that would provide predictable results for allowing the use of a lock ring to retain the sprockets to the sprocket support body.
	Regarding claims 9, 10, 20 and 21, Lim further discloses the plurality of external-spline driving surfaces is configured (i.e., capable of) to receive a driving rotational force from a bicycle rear sprocket assembly during pedaling, the plurality of external-spline driving surfaces each includes a radially outermost edge (unlabeled, but shown in Figs. 4 and 5), a radially innermost edge (unlabeled, but shown in Figs. 4 and 5), and a radial length defined from the radially outermost edge to the radially innermost edge (unlabeled, but shown in Figs. 4 and 5).
	Lim fails to expressly disclose the total of the radial lengths of the plurality of external-spline driving surfaces being equal to or larger than 10 mm. 
	Nonetheless, it is clear from Machine, note at least page 533 including the three equations, that an increase of the radial length of the external-spline driving surfaces would result in an increase shear area and thus a lower shear stress for a given applied torque.
.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Machine, Chetta and Tokuyama, as applied to claim 1 above, and further in view of Nakano et al. (US 7,846,047 B2; hereinafter “Nakano”).
	Regarding claim 8, Lim fails to disclose at least one external spline tooth of the plurality of external spline teeth is circumferentially arranged at a second external pitch angle with respect to the rotational center axis of the bicycle hub assembly, and the second external pitch angle is different from the first external pitch angle.
	Nakano, however, teaches a bicycle hub assembly in which external spline teeth 114 have a first external pitch angle and external spline tooth 114a has a second external pitch angle different from the first external pitch angle as evident from Fig. 2(B) and line 62 of col. 3 through line 12 of col. 4.
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Lim, as modified by Machine, Chetta and Tokuyama, by forming its external spline teeth to have both a first external pitch angle and a second external pitch angle different from the first external pitch angle, such as taught by Nakano, to provide predictable .

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 20-22, 25, 26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 22, 38, 40, 42, 44, 47, 49 and 51 of copending Application No. 15/608,915. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20-22 and 25, 26 and 28 are generic to all that is recited in claims 1, 10, 22, 38, 40, 42, 44, 47, 49 and 51 of copending Application No. 15/608,915.  In other words, claims 1, 10, 22, 38, 40, 42, 44, 47, 49 and 51 of copending Application No. 15/608,915 fully encompasses the subject matter of claims 20-22, 25, 26 and 28 and therefore anticipates claims 20-22, 25, 26 and 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments

	Specifically, as noted above, newly cited Tokuyama teaches the newly added limitations directed to the sprocket support body including an internally threaded part provided on an inner periphery of the smaller diameter part, upon which the external spline teeth are provided, of the sprocket body.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617